—Mugglin, J.
Appeal from an order of the Family Court of Broome County (Hester, Jr., J.), entered October 14, 1998, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to extend placement of respondent’s son with petitioner for one year.
Petitioner commenced this proceeding in 1996, alleging that *639Dawn 00. and respondent neglected their two children. Respondent admitted various allegations of the petition and was adjudicated to have neglected his children.* As a result, custody of the children was granted to petitioner for a period of 12 months terminating June 10, 1997. Upon the consent of the parties, placement of the children with petitioner was extended through June 10, 1998. Thereafter, in March 1998, petitioner filed a petition seeking an extension of the placement of the children for an additional year and respondent objected to the requested extension as it related to the child Michael. Following a hearing held in Family Court pursuant to Family Court Act § 1055, the court granted the petition and extended the child’s foster care placement with petitioner through and including September 2, 1999. Respondent appeals with respect to that determination.
The order of extension in this case expired on September 2, 1999, rendering this appeal moot (see, Matter of Anthony G., 247 AD2d 792, 793; Matter of Donald MM., 241 AD2d 634; Matter of Mary R. v Sullivan County Dept. of Social Servs., 217 AD2d 815; Matter of Jamie J., 209 AD2d 896, 898).
Cardona, P. J., Mikoll, Crew III and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.

 Dawn 00. failed to appear.